Citation Nr: 1716659	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-32 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Vocational Rehabilitation and Training under Chapter 31 of Title 38 of the United States Code.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 2002 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA), which denied the Veteran's application for Vocational Rehabilitation and Employment services (VRE). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Before a veteran may receive training and rehabilitation services under Chapter 31, of Title 38 of the United States Code several basic requirements must be met.  38 C.F.R. § 21.1(b), 21.40(a).  At issue in the instant case, a veteran must be determined by VA to be in need of rehabilitation because of an employment handicap.  38 C.F.R. § 21.40(a)(3).  The determination of whether an employment handicap exists is not a medical question and has been specifically delegated by regulation to the discretion of a VA counseling psychologist (CP) or vocational rehabilitation counselor (VRC).  38 C.F.R. §§ 21.50(b), 21.51.  An employment handicap will be found to exist only if the CP or VRC determines that the individual meets three conditions: (1) the veteran must have a vocational impairment, that is an impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with his or her abilities, aptitudes, and interests; (2) the effects of that impairment must not have been overcome through employment in an occupation consistent with his or her abilities, aptitudes, and interests; and (3) the service-connected disability or disabilities must contribute in substantial part to the individual's overall vocational impairment, meaning that the disabilities must have an identifiable, measurable, or observable causative effect on the overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.   

Other factors to be considered in assessing a Veteran's vocational impairment and employment handicap include but are not limited to:  (1) The handicapping effects of the individual's service-connected and nonservice-connected disability(ies) on employability and on independence in daily living; (2) The individual's physical and mental capabilities that may affect employability and ability to function independently in daily living activities in family and community; (3) The impact of the individual's identified vocational impairments on the individual's ability to prepare for, obtain, and keep suitable employment; (4) The individual's abilities, aptitudes, and interests; (5) The individual's personal history and current circumstances (including educational and training achievements, employment record, developmental and related vocationally significant factors, and family and community adjustment); and (6) Other factors that may affect the individual's employability.  38 C.F.R. § 21.50(c).

Pursuant to regulation, the Veteran underwent an initial evaluation on May 19, 2010, with the attendant VRC, in order to ascertain the existence of an employment handicap.  38 C.F.R. § 21.50.  Following notification to the Veteran that he had not documented barriers to employment due to his disabilities, another meeting between the Veteran and VRC occurred on May 24, 2010.  Following this meeting the VRC issued a decision denying the Veteran's application for VRE.  The VRC found in the decision that the Veteran was able to get and keep a job and therefore did not need VRE at the time.  The VRC elaborated on this conclusion in a July 2010 statement of the case (SOC), wherein he stated that he could find no vocational impairment and therefore, that no employment handicap existed.  Assessments and narratives from the period document an apparent lack of cooperation by the Veteran in the evaluation process.  The Veteran has since testified that he described his disability and its impact on his employment to the VRC prior to the decision.  

The Veteran previously applied to a VA VRE program in 2004 and appears to have been provisionally accepted based on a finding of vocational impairment, although he was later discontinued from the program for failure to complete the required development.  The Board also notes that the Veteran had the same 40 percent combined disability rating in 2004 as he did during the 2010 evaluation currently under appeal.  Furthermore, the Veteran's disability rating has since increased to 80 percent and he has provided extensive testimony regarding the impact of his service-connected disabilities, most notably his eye condition, on his employability at a January 2017 Board hearing.  

The Board therefore finds that an addendum opinion is required so that the VRC may address the finding of a vocational impairment in 2004-2005, the Veteran's testimony regarding his eye disability and the increase in overall service-connected disability level since 2010. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice concerning the information and evidence necessary to substantiate his claim for entitlement to VRE and VA's duty to assist as set forth in 38 C.F.R. §§ 21.32, 21.33.

2.  Then forward the entire file (including the VRE folder) to the VRC who rendered the May 2010 decision if available, or to another qualified CP or VRC, if unavailable

Following a thorough review of the record, to include the 2004-2005 VRE findings regarding vocational impairment and the Veteran's January 2017 testimony, the VRC/CP is requested to opine as to:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has an impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with his abilities, aptitudes, and interests at any point since May 2010; and if so

b. Whether it is at least as likely as not (50 percent or greater probability) that the effects of that impairment have been overcome through employment in an occupation consistent with his abilities, aptitudes, and interests; and if so

c. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities contribute in substantial part to, (have an identifiable, measurable, or observable causative effect on), his overall vocational impairment.

In addressing question (a), the VRC/CP must consider the fact that the Veteran previously applied to a VA VRE program in 2004 and appears to have been provisionally accepted based on a finding of vocational impairment, the Veteran's disability rating has since increased to 80 percent, and his extensive testimony regarding the impact of his service-connected disabilities, most notably his eye condition, on his employability at a January 2017 Board hearing.  

The VRC/CP is requested to provide a complete rationale for his/her conclusions.  In making these determinations the VRC/CP is requested to consider and address as necessary the factors identified in the narrative above and codified at 38 C.F.R. § 21.50(c).

3.  If it is not possible to answer the above questions without conducting a new initial evaluation as contemplated under 38 C.F.R. § 21.50, such an evaluation should be arranged.

If such an evaluation is necessary, the Veteran must be notified of any requirements and also that cooperation in the initial evaluation process is mandatory, with failure to cooperate likely to result in suspension in accordance with 38 C.F.R. §§ 21.362, 21.364.

4.  If the VRC/CP finds that the Veteran does not have an employment handicap or is otherwise ineligible to continue the VRE process, a Supplemental Statement of the Case should be prepared and sent to the Veteran and his representative before the file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


